   21-03009-hcm Doc#4 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                                  Notice Pg 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas
                                   El Paso Division
                                                                       Bankruptcy Case
                                                                                  No.: 21−30071−hcm
                                                                          Chapter No.: 11
IN RE: The Gateway Ventures, LLC , Debtor(s)

                                                                 Adversary Proceeding
                                                                                 No.: 21−03009−hcm
                                                                               Judge: H. Christopher Mott
                                                             Westar Investors Group,
                                                             LLC et al.
                                                             Plaintiff
                                                        v.
                                                             The Gateway Ventures
                                                             LLC et al.
                                                             Defendant

                    ORDER ESTABLISHING DATE FOR STATUS HEARING
        Having reviewed the docket sheet and the record of the above referenced adversary proceeding, it appears that
this proceeding was removed to this Court pursuant to 28 U.S.C. §§ 1452 and 1334, and Bankruptcy Rules 9027,
7003, and 7004 by a Notice of Removal filed on 5/3/21. Since this proceeding was ongoing in State Court at the time
of its removal, it is incumbent upon the Court to inquire into the status of the proceeding, as well as to resolve any
matters currently pending but unresolved. In the interests of judicial management and economy and to insure a
prompt and final disposition of the proceeding, IT IS THEREFORE ORDERED that a status hearing shall be held
in this adversary proceeding
        at   us−courts.webex.com/meet/Mott, through Cisco WebEx Meetings application
        on 5/26/21 at 01:30 PM

        Counsel for the Plaintiff(s) and the Defendant(s) shall appear at this hearing. At the status hearing the Court is
to be informed of: (1) the status of the proceeding before it and any matters pending and previously undisposed of by
the State Court; (2) the necessity of repleading under the Federal Rules of Civil Procedure; (3) other matters that have
been timely filed, properly noticed, and set by Order of the Court relating to the administration of this adversary
proceeding; including any motions to remand or to abstain, filed in the proceeding; and (4) the report of counsel for
the party, having caused the removal notice to be filed as to whether the matter is a core proceeding or is a matter
otherwise related to a case under Title 11 of the United States Code, as those terms are defined under 28 U.S.C. §
157, and, if only a related proceeding, the reasons that justify removal and the reasons why it should be retained by
this Court.

    IT IS FURTHER ORDERED that failure of counsel to appear at the status hearing will be considered by the
Court as failure to comply with any Order of the Court, as well as conclusive evidence of a lack of present interest in
prosecuting and/or defending this matter. Thus, failure of counsel to appear may result in dismissal or other default
relief being entered by virtue of the Court's inherent power to control its own docket under 11 U.S.C. § 105.

   IT IS FURTHER ORDERED that the Clerk of the Court shall serve this Order on all parties to this adversary
proceeding, their counsel of record, and the trustee of the bankruptcy case, if any.

Dated: 5/4/21
                                                                Barry D. Knight
                                                                Clerk, U. S. Bankruptcy Court
21-03009-hcm Doc#4 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                               Notice Pg 2 of 4
                                           BY: Ronda Farrar
                                                                [Status Hearing Order (AP)] [OsthrgAPap]
           21-03009-hcm Doc#4 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                                          Notice Pg 3 of 4
                                                              United States Bankruptcy Court
                                                                Western District of Texas
Westar Investors Group, LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03009-hcm
The Gateway Ventures LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 04, 2021                                               Form ID: 192                                                               Total Noticed: 7
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 06, 2021:
Recip ID                 Recipient Name and Address
dft                    + Michael The Gateway Ventures LLC, Anisa Hutson Hester & Crews, LLP, c/o Chantel Crews, 5809 Acacia Circle, El Paso, TX
                         79912-4859
dft                    + PDG Prestige, Inc., Weycer Kaplan Pulaski & Zuber PC, c/o Jeff Carruth, 780 N Resler Drive, Suite B, El Paso, TX 79912-7196
pla                    + Saleem Makani, Brown Fox PLLC, c/o Eric C. Wood, 8111 Preston Road, Ste 300, Dallas, TX 75225-6329
pla                    + Suhail Bawa, Brown Fox PLLC, c/o Eric C. Wood, 8111 Preston Road, Ste 300, Dallas, TX 75225-6329
dft                    + Suresh Kumar, Gordon Davis Johnson & Shane, P.C., c/o Harrel Davis, III, 4695 N. Mesa Street, El Paso, TX 79912-6150
dft                    + The Gateway Ventures LLC, Anisa Hutson Hester & Crews, LLP, c/o Chantel Crews, 5809 Acacia Circle, El Paso, TX 79912-4859
pla                    + Westar Investors Group, LLC, Brown Fox PLLC, c/o Eric C. Wood, 8111 Preston Road, Ste 300, Dallas, TX 75225-6329

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 06, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 4, 2021 at the address(es) listed below:
Name                               Email Address
Aldo R Lopez
                                   on behalf of Plaintiff Suhail Bawa alopez@rmjfirm.com cchumsae@rmjfirm.com

Aldo R Lopez
                                   on behalf of Plaintiff Westar Investors Group LLC alopez@rmjfirm.com, cchumsae@rmjfirm.com

Aldo R Lopez
                                   on behalf of Plaintiff Saleem Makani alopez@rmjfirm.com cchumsae@rmjfirm.com
       21-03009-hcm Doc#4 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                                      Notice Pg 4 of 4
District/off: 0542-3                    User: admin                                Page 2 of 2
Date Rcvd: May 04, 2021                 Form ID: 192                              Total Noticed: 7
TOTAL: 3
